Exhibit (10)J

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION

2012 LONG-TERM STOCK INCENTIVE PLAN

 

(Adopted by Directors January 19, 2012)

(Approved by Shareholders April 24, 2012)

(Amended by Directors March 21, 2013, Approved by Shareholders April 23, 2013)

(Amended by Directors March 20, 2014, Approved by Shareholders April 22, 2014)

(Amended by Directors March 26, 2015)

 

1.             Purpose. The purpose of the Plan is to provide additional
incentive to those officers and key employees of the Company and its
Subsidiaries, and certain members of the Board of Directors of the Company whose
substantial contributions are essential to the continued growth and success of
the Company’s business in order to strengthen their commitment to the Company
and its Subsidiaries, to motivate such officers, employees and Directors to
faithfully and diligently perform their assigned responsibilities and to attract
and retain competent and dedicated individuals whose efforts will result in the
long-term growth and profitability of the Company. To accomplish such purposes,
the Plan provides that the Company may grant Incentive Stock Options,
Nonqualified Stock Options, Restricted Stock Awards, Restricted Stock Units and
Stock Appreciation Rights.

2.             Definitions. For purposes of this Plan:

(a)           “Agreement” means the written agreement between the Company and an
Optionee or Grantee evidencing the grant of an Option or Award and setting forth
the terms and conditions thereof.

(b)           “Award” means a grant of Restricted Stock, Restricted Stock Units
or Stock Appreciation Rights, or any combination of the foregoing.

(c)           “Bank” means Peapack-Gladstone Bank, a Subsidiary.

(d)           “Board” means the Board of Directors of the Company.

(e)           “Cause” means an intentional failure to perform stated duties,
breach of a fiduciary duty involving personal dishonesty, or willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order. Notwithstanding anything else herein
to the contrary, in the event that an employee or Director is terminated or
removed for Cause, or resigns at a time when Cause exists, or if, following
termination, resignation or removal it is determined that Cause existed at the
time of such termination, resignation or removal, then any and all Options and
Awards will automatically be terminated and void as of the date that Cause
arose, and no notice to that effect is required in order to effect that result.

(f)           “Change in Capitalization” means any increase, reduction, change
or exchange of Shares for a different number or kind of shares or other
securities of the Company by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, issuance of warrants or rights, stock
dividend, stock split or reverse stock split, combination or exchange of shares,
repurchase of shares, change in corporate structure or otherwise.

(g)           “Change in Control” means an event of a nature that: (1) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
who is not now presently but becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or


 

indirectly, of securities of the Company representing 25% or more of the
Company’s outstanding securities except for any securities purchased by any
tax-qualified employee benefit plan of the Company; or (2) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company’s stockholders was
approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (2), considered as though he were a member
of the Incumbent Board; or (3) consummation of regulatory approval to implement
a plan of reorganization, merger, consolidation, sale of all or substantially
all the assets of the Company or similar transaction in which the Company is not
the resulting entity or such plan, merger, consolidation, sale or similar
transaction occurs; or (4) a proxy statement soliciting proxies from
shareholders of the Company shall be distributed by someone other than the
current management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations, and, following such distribution, the outstanding
shares of the class of securities then subject to the plan or transaction are
exchanged for or converted into cash or property or securities not issued by the
Company; or (5) a tender offer is made for 25% or more of the voting securities
of the Company.

(h)           “Code” means the Internal Revenue Code of 1986, as amended.

(i)           “Committee” means a committee consisting solely of two (2) or more
directors who are Non-Employee Directors (as defined in Rule 16b-3 of the
Exchange Act as it may be amended from time to time) of the Company and outside
directors as defined pursuant to Section 162(m) of the Code (as it may be
amended from time to time) appointed by the Board to administer the Plan and to
perform the functions set forth herein. Directors appointed by the Board to the
Committee shall have the authority to act notwithstanding the failure to be so
qualified.

(j)           “Company” means Peapack-Gladstone Financial Corporation, a New
Jersey corporation.

(k)           “Director” means a member of the Board who is not also serving as
an employee of the Company.

(l)           “Disability” means the permanent and total inability by reason of
mental or physical infirmity, or both, of an employee or Director to perform the
work customarily assigned to him. Additionally, a medical doctor selected or
approved by the Board must advise the Committee that it is either not possible
to determine when such Disability will terminate or that it appears probable
that such Disability will be permanent during the remainder of the individual’s
lifetime.

(m)           “Eligible Employee” means any officer or other key employee of the
Company or a Subsidiary designated by the Committee as eligible to receive
Options or Awards subject to the conditions set forth herein.

(n)           “Escrow Agent” means the escrow agent under the Escrow Agreement,
designated by the Committee. The Bank may be appointed as the Escrow Agent.

(o)           “Escrow Agreement” means an agreement between the Company, the
Escrow Agent and a Grantee, in the form specified by the Committee, under which
shares of

-2- 

 

Restricted Stock awarded pursuant hereto shall be held by the Escrow Agent until
either (a) the restrictions relating to such shares expire and the shares are
delivered to the Grantee or (b) the Company reacquires the shares pursuant
hereto and the shares are delivered to the Company.

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(q)           “Fair Market Value” means the fair market value of the Shares as
determined by the Committee in its sole discretion; provided, however, that (A)
if the Shares are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or other comparable
quotation system and have been designated as a National Market System (“NMS”)
security, Fair Market Value on any date shall be the last sale price reported
for the Shares on such system on such date or on the last day preceding such
date on which a sale was reported, (B) if the Shares are admitted to quotation
on NASDAQ and have not been designated a NMS security, Fair Market Value on any
date shall be the average of the highest bid and lowest asked prices of the
Shares on such system on such date, or (C) if the Shares are admitted to trading
on a national securities exchange, Fair Market Value on any date shall be the
last sale price reported for the Shares on such exchange on such date or on the
last date preceding such date on which a sale was reported.

(r)           “Grantee” means a person to whom an Award has been granted under
the Plan.

(s)           “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

(t)           “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

(u)           “Option” means an Incentive Stock Option, a Nonqualified Stock
Option, or either or both of them.

(v)           “Optionee” means a person to whom an Option has been granted under
the Plan.

(w)           “Parent” means any corporation in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock of one of the other corporations in such chain.

(x)           “Plan” means the Peapack-Gladstone Financial Corporation 2012
Long-Term Stock Incentive Plan as set forth in this instrument and as it may be
amended from time to time.

(y)           “Restricted Stock” means Shares issued or transferred to an
Eligible Employee or Director which may be subject to restrictions as provided
in Section 8 hereof.

(z)           “Restricted Stock Unit” means a right to receive one Share upon
the satisfaction of terms and conditions as provided in Section 9 hereof,
including without limitation the satisfaction of specified performance or other
criteria. Restricted Stock Units represent an unfunded and unsecured obligation
of the Company, except as otherwise provided by the Committee.

 

-3- 

 



(aa)            “Retirement” means the retirement from active employment of an
employee or officer, but only if such person meets all of the following
requirements: (i) he has a minimum combined total of years of service to the
Company or any Subsidiary (excluding service to any acquired company) and age
equal to eighty (80), (ii) he is age sixty-two (62) or older, and (iii) he
provides six (6) months prior written notice to the Company of the retirement.
For Directors, the term “Retirement” shall mean the date on which the Director
ceases to be a member of the Board after both attaining age sixty (60) and
completing at least ten (10) years of service on the Board.

(ab)           “Shares” means the common stock, no par value, of the Company
(including any new, additional or different stock or securities resulting from a
Change in Capitalization).

(ac)           “Stock Appreciation Right” means a right to receive all or some
portion of the increase in the value of shares of Common Stock as provided in
Section 7 hereof.

(ad)           “Subsidiary” means any corporation in an unbroken chain of
corporations, beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

(ae)           “Successor Corporation” means a corporation, or a parent or
subsidiary thereof, which issues or assumes a stock option in a transaction to
which Section 424(a) of the Code applies.

(af)           “Ten-Percent Shareholder” means an Eligible Employee, who, at the
time an Incentive Stock Option is to be granted to him, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, a
Parent or a Subsidiary within the meaning of Section 422(b)(6) of the Code.

3.             Administration.

(a)           The Plan shall be administered by the Committee which shall hold
meetings at such times as may be necessary for the proper administration of the
Plan. The Committee shall keep minutes of its meetings. A majority of the
Committee shall constitute a quorum and a majority of a quorum may authorize any
action. Each member of the Committee shall be a Non-Employee Director (as
defined in Rule 16b-3 of the Exchange Act as it may be amended from time to
time) and an outside director as defined pursuant to Section 162(m) of the Code
as it may be amended from time to time. No failure to be so qualified shall
invalidate any Option or Award or any action or inaction under the Plan. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, the Options or
the Awards, and all members of the Committee shall be fully indemnified by the
Company with respect to any such action, determination or interpretation.

Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:

(1)           to determine those Eligible Employees to whom Options shall be
granted under the Plan and the number of Incentive Stock Options and/or
Nonqualified Options to be granted to each Eligible Employee and to prescribe
the terms and conditions (which need not be identical) of each Option, including
the purchase price per share of each Option;

-4- 

 



(2)           to select those Eligible Employees to whom Awards shall be granted
under the Plan and to determine the number of shares of Restricted Stock,
Restricted Stock Units and/or Stock Appreciation Rights to be granted pursuant
to each Award, the terms and conditions of each Award, including the
restrictions or performance criteria relating to such shares, units or rights,
the purchase price per share, if any, of Restricted Stock or Restricted Stock
Units and whether Stock Appreciation Rights will be granted alone or in
conjunction with an Option;

(3)           to construe and interpret the Plan and the Options and Awards
granted thereunder and to establish, amend and revoke rules and regulations for
the administration of the Plan, including, but not limited to, correcting any
defect or supplying any omission, or reconciling any inconsistency in the Plan
or in any Agreement, in the manner and to the extent it shall deem necessary or
advisable to make the Plan fully effective, and all decisions and determinations
by the Committee in the exercise of this power shall be final and binding upon
the Company or a Subsidiary, the Optionees and the Grantees, as the case may be;

(4)           to determine the duration and purposes for leaves of absence which
may be granted to an Optionee or Grantee without constituting a termination of
employment or service for purposes of the Plan; and

(5)           generally, to exercise such powers and to perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.

Subject to the terms and conditions set forth herein, the Committee may, from
time to time, recommend the grant of Options and Awards to the Directors in such
numbers and upon such terms as it deems appropriate, but all such grants must be
approved by the Company’s Board of Directors.

4.             Stock Subject to Plan.

(a)           The maximum number of Shares that may be issued or transferred
pursuant to all Options and Awards under this Plan is 700,000, of which not more
than 200,000 Shares may be issued or transferred pursuant to Options and/or
Awards to any one Eligible Employee during any one calendar year. Not more than
10,000 Shares may be issued or transferred pursuant to Options and/or Awards to
any Director during any one calendar year. The maximum number of Shares that may
be issued or transferred pursuant to Incentive Stock Options shall be 200,000.
Upon a Change in Capitalization after the adoption of this Plan by the Board,
the Shares shall be adjusted to the number and kind of Shares of stock or other
securities existing after such Change in Capitalization.

(b)           Whenever any outstanding Option or portion thereof expires, is
cancelled or is otherwise terminated (other than by exercise of the Option or
any related Stock Appreciation Right), the shares of Common Stock allocable to
the unexercised portion of such Option may again be the subject of Options and
Awards hereunder.

(c)           Whenever any Shares subject to an Award or Option are (i) resold
to the Company, (ii) retained by the Company upon exercise of an Award or Option
in order to satisfy the exercise price for such Award or Option or any
withholding or other taxes due with respect to such Option or Award, or (iii)
forfeited for any reason pursuant to the terms of the Plan, such Shares may
again be the subject of Options and Awards hereunder.

-5- 

 



5.           Eligibility. Subject to the provisions of the Plan, the Committee
(or, with respect to Directors, the Board) shall have full and final authority
to select those Eligible Employees who will receive Options and/or Awards, but
no person shall receive any Options or Awards unless he or she is an employee of
the Company or a Subsidiary, or a Director, at the time the Option or Award is
granted.

6.           Stock Options. The Committee (or, with respect to Directors, the
Board) may grant Options in accordance with the Plan, the terms and conditions
of which shall be set forth in an Agreement. Each Option and Option Agreement
shall be subject to the following conditions:

(a)           Purchase Price. The purchase price or the manner in which the
purchase price is to be determined for Shares under each Option shall be set
forth in the Agreement, provided that the purchase price per Share under each
Incentive Stock Option shall not be less than 100% of the Fair Market Value of a
Share at the time the Option is granted (110% in the case of an Incentive Stock
Option granted to a Ten-Percent Shareholder) and under each Nonqualified Stock
Option shall not be less than 100% of the Fair Market Value of a Share at the
time the Option is granted. Incentive Stock Options cannot be granted to
Directors.

(b)           Duration. Options granted hereunder shall be for such term as the
Committee shall determine, provided that (i) no Incentive Stock Option shall be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and (ii) no Nonqualified Stock Option shall be
exercisable after the expiration of ten (10) years and one (1) day from the date
it is granted.

(c)           Non-Transferability. No Option granted hereunder shall be
transferable by the Optionee to whom granted otherwise than by will or the laws
of descent and distribution, and an Option may be exercised during the lifetime
of such Optionee only by the Optionee or his guardian or legal representative.
The terms of such Option shall be binding upon the beneficiaries, executors,
administrators, heirs and successors of the Optionee.

(d)           Stock Options; Vesting. Subject to Section 6(i) hereof, each
Option shall be exercisable in such installments (which need not be equal) and
at such times as may be designated by the Committee or the Board as set forth in
the Option Agreement. Unless otherwise provided in the Agreement, to the extent
not exercised, installments shall accumulate and be exercisable, in whole or in
part, at any time after becoming exercisable, but not later than the date the
Option expires. Upon the death, Disability or Retirement of an Optionee, all
Options shall become immediately exercisable, provided, however, that the
Committee shall have the authority to grant Options that do not become
immediately exercisable in the event of the death, Disability or Retirement of
an Optionee by including such provision in the Option Agreement evidencing such
Option. Notwithstanding the foregoing, the Committee (or, with respect to
Directors, the Board) may accelerate the exercisability of any Option or portion
thereof at any time.

(e)           Method of Exercise. The exercise of an Option shall be made only
by a written notice delivered in person or by mail (including electronic mail)
to the Secretary of the Company at the Company’s principal executive office,
specifying the number of Shares to be purchased and accompanied by payment
therefor, as well as for any required tax withholding, and otherwise in
accordance with the Agreement pursuant to which the Option was granted. The
purchase price for any Shares purchased pursuant to the exercise of an Option
and required tax withholding shall be paid in full upon such exercise in cash,
by check, or, at the discretion of the Committee and upon such terms and
conditions as the Committee shall approve, by transferring

-6- 

 

Shares to the Company or by having Shares that would otherwise have been
delivered to the Optionee upon exercise of an Option withheld by the Company.
Any Shares transferred to or withheld by the Company as payment of the purchase
price or tax withholding under an Option shall be valued at their Fair Market
Value on the day preceding the date of exercise of such Option. If requested by
the Committee, the Optionee shall deliver the Agreement evidencing the Option
and the Agreement evidencing any related Stock Appreciation Right to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Agreement to the Optionee.

(f)           Rights of Optionees. No Optionee shall be deemed for any purpose
to be the owner of any Shares subject to any Option unless and until (i) the
Option shall have been exercised pursuant to the terms thereof, (ii) the Company
shall have issued and delivered the Shares to the Optionee, and (iii) the
Optionee’s name shall have been entered as a shareholder of record on the books
of the Company. Thereupon, the Optionee shall have full voting, dividend and
other ownership rights with respect to such Shares.

(g)           Termination of Employment. In the event that an Optionee who is
not a Director ceases to be employed by the Company or any Subsidiary, any
outstanding Options held by such Optionee shall, unless the Option Agreement
evidencing such Option provides otherwise, terminate as follows:

(1)           If the Optionee’s termination of employment is due to his death or
Disability, the Options shall become fully vested and shall be exercisable for a
period of three years following such termination of employment, and shall
thereafter terminate;

(2)           If the Optionee’s termination of employment is by the Optionee
(other than due to the Optionee’s Retirement), the Option shall terminate on the
date of the termination of employment;

(3)           If the termination of employment is due to the Optionee’s
Retirement, the Option shall become fully vested and shall be exercisable for 90
days (three years for an Option designated initially as a Nonqualified Stock
Option); and

(4)           If the Optionee’s termination of employment is for any other
reason, the Option (to the extent exercisable at the time of the Optionee’s
termination of employment) shall be exercisable for a period of ninety (90) days
following such termination of employment, and shall thereafter terminate, except
that with respect to an Option initially designated as a Nonqualified Stock
Option, if the Optionee’s termination of employment occurs within 12 months
after a Change in Control, the Option shall be exercisable for three years
following the termination of employment.

Notwithstanding the foregoing, the Committee may provide, either at the time an
Option is granted or thereafter, that the Option may be exercised after the
periods provided for in this Section 6(g), but in no event beyond the term of
the Option. Notwithstanding anything to the contrary in this Section 6(g), no
Option shall be exercisable beyond the term of the Option.

(h)           Termination of Service for Directors. Upon the termination of a
Director’s service as a member of the Board for any reason other than
Retirement, Disability, Change in Control or death, the Director’s Options shall
be exercisable only as to those Shares which were immediately exercisable by the
Director at the date of termination. In the event of the death, Retirement or
Disability of a Director, all Options held by the Director shall become
immediately exercisable. Upon termination of the Director’s service due to or
within 12 months after a Change

-7- 

 

in Control, all Options held by the Director shall become immediately
exercisable. Options granted to a Director shall expire and no longer be
exercisable upon the earlier of (i) one hundred twenty (120) months following
the date of grant, or (ii) three (3) years following the date on which the
Director ceases to serve as a Director (for any reason other than Cause).

(i)           Effect of Change in Control. In the event of a Change in Control,
all Options (other than Options granted to Directors) outstanding on the date of
such Change in Control shall become immediately and fully exercisable, provided,
however, that the Committee shall have the authority to grant Options that do
not become immediately and fully exercisable in the event of a Change in Control
by including such provision in the Option Agreement evidencing such Option.
Notwithstanding anything else herein to the contrary, in the event of a Change
in Control, the Board in its sole discretion has the authority to terminate any
and all Options and Awards, and to pay to the holder of the Options or Awards
the value of such Options and Awards.

7.           Stock Appreciation Rights. The Committee may, in its discretion,
either alone or in connection with the grant of an Option, grant Stock
Appreciation Rights in accordance with the Plan, the terms and conditions of
which shall be set forth in an Agreement. If granted in connection with an
Option, a Stock Appreciation Right shall cover the same shares covered by the
Option (or such lesser number of shares as the Committee may determine) and
shall, except as provided in this Section 7, be subject to the same terms and
conditions as the related Option.

(a)           Time of Grant. A Stock Appreciation Right may be granted:

(i)           at any time if unrelated to an Option; or

(ii)           if related to an Option, at the time of grant of the Option.

(b)           Stock Appreciation Rights Related to an Option.

(1)           Payment. A Stock Appreciation Right granted in connection with an
Option shall entitle the holder thereof, upon exercise of the Stock Appreciation
Right or any portion thereof, to receive payment of an amount computed pursuant
to Section 7(b)(3).

(2)           Exercise. Subject to Section 7(f), a Stock Appreciation Right
granted in connection with an Option shall be exercisable at such time or times
and only to the extent that the related Option is exercisable, and will not be
transferable except to the extent the related Option may be transferable. A
Stock Appreciation Right granted in connection with an Incentive Stock Option
shall be exercisable only if the Fair Market Value of a Share on the date of
exercise exceeds the purchase price specified in the related Incentive Stock
Option.

(3)           Amount Payable. Upon the exercise of a Stock Appreciation Right
related to an Option, the Grantee shall be entitled to receive an amount
determined by multiplying (A) the excess of the Fair Market Value of a Share on
the date of exercise of such Stock Appreciation Right over the per Share
purchase price under the related Option, by (B) the number of Shares as to which
such Stock Appreciation Right is being exercised. Notwithstanding the foregoing,
the Committee may limit in any manner the amount payable with respect to any
Stock Appreciation Right by including such a limit in the Agreement evidencing
the Stock Appreciation Right at the time it is granted.

(4)           Treatment of Related Options and Stock Appreciation Rights Upon
Exercise. Except as provided in Section 7(b)(5), (A) upon the exercise of a
Stock Appreciation

-8- 

 

Right granted in connection with an Option, the Option shall be cancelled to the
extent of the number of Shares as to which the Stock Appreciation Right is
exercised and (B) upon the exercise of an Option granted in connection with a
Stock Appreciation Right, the Stock Appreciation Right shall be cancelled to the
extent of the number of Shares as to which the Option is exercised.

(5)           Simultaneous Exercise of Stock Appreciation Right and Option. The
Committee may provide, either at the time a Stock Appreciation Right is granted
in connection with a Nonqualified Stock Option or thereafter during the term of
the Stock Appreciation Right, that, subject to Section 7(f), upon exercise of
such Option, the Stock Appreciation Right shall automatically be deemed to be
exercised to the extent of the number of Shares as to which the Option is
exercised. In such event, the Grantee shall be entitled to receive the amount
described in Section 7(b)(3) (or some percentage of such amount if so provided
in the Agreement evidencing the Stock Appreciation Right), in addition to the
Shares acquired pursuant to the exercise of the Option. If a Stock Appreciation
Right Agreement contains an automatic exercise provision described in this
Section 7(b)(5) and the Option or any portion thereof to which it relates is
exercised within six (6) months from the date the Stock Appreciation Right is
granted, such automatic exercise provision shall not be effective with respect
to that exercise of the Option. The inclusion in an Agreement evidencing a Stock
Appreciation Right of a provision described in this Section 7(b)(5) may be in
addition to and not in lieu of the right to exercise the Stock Appreciation
Right as otherwise provided herein and in the Agreement.

(c)           Stock Appreciation Rights Unrelated to an Option. The Committee
may grant to Eligible Employees (and the Board may grant to Directors) Stock
Appreciation Rights unrelated to Options. Stock Appreciation Rights unrelated to
Options shall contain such terms and conditions as to exercisability, vesting
and duration as the Committee or the Board shall determine, but in no event
shall they have a term of greater than ten (10) years. Upon the death,
Disability or Retirement of a Grantee, all Stock Appreciation Rights shall
become immediately exercisable provided, however, that the Committee or Board
shall have the authority to grant Stock Appreciation Rights that do not become
immediately exercisable in the event of the death, Disability or Retirement of a
Grantee by including such provision in the Agreement evidencing such Stock
Appreciation Right. Upon the death or Disability of a Grantee, the exercisable
portion of Stock Appreciation Rights held by that Grantee shall be exercisable
for a period of one (1) year following such termination of employment or
service, and shall thereafter terminate. Upon the Retirement of a Grantee, the
exercisable portion of Stock Appreciation Rights held by that Grantee shall be
exercisable for a period of ninety (90) days following such Retirement, and
shall thereafter terminate. The amount payable upon exercise of such Stock
Appreciation Rights shall be determined in accordance with Section 7(b)(3),
except that “Fair Market Value of a Share on the date of the grant of the Stock
Appreciation Right” shall be substituted for “purchase price under the related
Option.”

(d)           Method of Exercise. Stock Appreciation Rights shall be exercised
by a Grantee only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Grantee shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and the
Agreement evidencing any related Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreements to
the Grantee.

-9- 

 



(e)           Form of Payment. Payment of the amount determined under Sections
7(b)(3) or 7(c), may be made solely in whole shares of Common Stock in a number
determined at their Fair Market Value on the date of exercise of the Stock
Appreciation Right or, alternatively, at the sole discretion of the Committee,
solely in cash, or in a combination of cash and Shares as the Committee deems
advisable. In the event that a Stock Appreciation Right is exercised within the
sixty-day period following a Change in Control, any amount payable shall be
solely in cash. If the Committee decides to make full payment in Shares, and the
amount payable results in a fractional Share, payment for the fractional Share
will be made in cash. Notwithstanding the foregoing, no payment in the form of
cash may be made upon the exercise of a Stock Appreciation Right pursuant to
Section 7(b)(3) or 7(c) to an officer of the Company or a Subsidiary who is
subject to Section 16(b) of the Exchange Act, unless the exercise of such Stock
Appreciation Right is made during the period beginning on the third business day
and ending on the twelfth business day following the date of release for
publication of the Company’s quarterly or annual statements of earnings.

(f)           Restrictions. No Stock Appreciation Right may be exercised before
the date six (6) months after the date it is granted, except in the event that
the death or Disability of the Grantee occurs before the expiration of the
six-month period.

(g)           Effect of Change in Control. In the event of a Change in Control,
subject to Section 7(f), all Stock Appreciation Rights shall become immediately
and fully exercisable provided, however, that the Committee or Board shall have
the authority to grant Stock Appreciation Rights that do not become immediately
and fully exercisable in the event of a Change in Control by including such
provision in the Agreement evidencing such Stock Appreciation Right.

8.           Restricted Stock. The Committee (or, with respect to Directors, the
Board) may grant Awards of Restricted Stock which shall be evidenced by an
Agreement between the Company and the Grantee. Each Agreement shall contain such
restrictions, terms and conditions as the Committee or Board may require and
(without limiting the generality of the foregoing) such Agreements may require
that an appropriate legend be placed on Share certificates. Awards of Restricted
Stock shall be subject to the following terms and provisions:

(a)           Rights of Grantee.

(1)           Shares of Restricted Stock granted pursuant to an Award hereunder
shall be issued in the name of the Grantee as soon as reasonably practicable
after the Award is granted and the purchase price, if any, is paid by the
Grantee; provided, that the Grantee has executed an Agreement evidencing the
Award, an Escrow Agreement, appropriate blank stock powers and any other
documents which the Committee, in its absolute discretion, may require as a
condition to the issuance of such Shares. If a Grantee shall fail to execute the
Agreement evidencing a Restricted Stock Award, an Escrow Agreement or
appropriate blank stock powers or shall fail to pay the purchase price, if any,
for the Restricted Stock, the Award shall be null and void. Shares issued in
connection with a Restricted Stock Award, together with the stock powers, shall
be deposited with the Escrow Agent. Except as restricted by the terms of the
Agreement, upon the delivery of the Shares to the Escrow Agent, the Grantee
shall have all of the rights of a shareholder with respect to such Shares,
including the right to vote the shares and to receive, subject to Section 8(d),
all dividends or other distributions paid or made with respect to the Shares.

(2)           If a Grantee receives rights or warrants with respect to any
Shares which were awarded to him as Restricted Stock, such rights or warrants or
any Shares or other securities he acquires by the exercise of such rights or
warrants may be held, exercised, sold or

-10- 

 

otherwise disposed of by the Grantee free and clear of the restrictions and
obligations provided by this Plan.

(b)           Non-Transferability. Until any restrictions upon the Shares of
Restricted Stock awarded to a Grantee shall have lapsed in the manner set forth
in Section 8(c), such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated, nor shall they
be delivered to the Grantee. Upon the termination of employment of the Grantee,
all of such Shares with respect to which restrictions have not lapsed shall be
resold by the Grantee to the Company at the same price paid by the Grantee for
such Shares or shall be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company if no purchase price had
been paid for such Shares. The Committee may also impose such other restrictions
and conditions on the Shares as it deems appropriate.

(c)           Lapse of Restrictions.

(1)           Restrictions, if any, upon Shares of Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms, conditions and
satisfaction of performance criteria as the Committee (or, when applicable, the
Board) may determine; provided, however, that the restrictions upon such Shares
shall lapse only if the Grantee on the date of such lapse is then and has
continuously been an employee of the Company or a Subsidiary (or a member of the
Board) from the date the Award was granted, or unless the Committee sets a later
date for the lapse of such restrictions.

(2)           In the event of a Change in Control, all restrictions upon any
Shares of Restricted Stock shall lapse immediately and all such Shares shall
become fully vested in the Grantee thereof, provided, however, that the
Committee or Board shall have the authority to grant Awards of Restricted Stock
the restrictions on which do not lapse in the event of a Change in Control by
including such provision in the Agreement evidencing such Award.

(3)           In the event of termination of employment (or termination of
service as a Director) as a result of death, Disability or Retirement of a
Grantee, all restrictions upon Shares of Restricted Stock awarded to such
Grantee shall thereupon immediately lapse, provided, however, that the Committee
or Board shall have the authority to grant Awards the restrictions on which do
not lapse in the event of the termination of employment or service as a result
of the death, Disability or Retirement of a Grantee by including such provision
in the Agreement evidencing such Award. The Committee or Board may also decide
at any time in its absolute discretion and on such terms and conditions as it
deems appropriate, to remove or modify the restrictions upon Shares of
Restricted Stock awarded hereunder, unless the Committee or the Board sets a
later date for the lapse of such restrictions.

(d)           Treatment of Cash Dividends. At the time of an Award of Shares of
Restricted Stock, the Committee may, in its discretion, determine that the
payment to the Grantee of cash dividends, or a specified portion thereof,
declared or paid on Shares of Restricted Stock by the Company, shall be deferred
until the earlier to occur of (i) the lapsing of the restrictions, if any,
imposed upon such Shares, in which case such cash dividends shall be paid over
to the Grantee, or (ii) the forfeiture of such Shares under Section 8(b) hereof,
in which case such cash dividends shall be forfeited to the Company, and such
dividends shall be held by the Company for the account of the Grantee until such
time. In the event of such deferral, interest shall be credited on the amount of
such cash dividends held by the Company for the account of the Grantee from time
to time at such rate per annum as the Committee, in its discretion, may
determine. Payment of deferred cash

-11- 

 

dividends, together with interest accrued thereon as aforesaid, shall be made
upon the earlier to occur of the events specified in (i) and (ii) of the
immediately preceding sentence, in the manner specified therein.

(e)           Delivery of Shares. When any restrictions imposed hereunder and in
the Plan expire or have been cancelled with respect to one or more shares of
Restricted Stock, the Company shall notify the Grantee and the Escrow Agent of
same. The Escrow Agent shall then return the certificate covering the Shares of
Restricted Stock to the Company and upon receipt of such certificate the Company
shall deliver to the Grantee (or such Grantee’s legal representative,
beneficiary or heir) a certificate for a number of shares of Common Stock,
without any legend or restrictions (except those required by any federal or
state securities laws), equivalent to the number of Shares of Restricted Stock
for which restrictions have been cancelled or have expired (or alternatively, an
applicable book entry shall be made for uncertificated Shares). If applicable, a
new certificate covering Shares of Restricted Stock previously awarded to the
Grantee which remain restricted shall be issued to the Grantee and held by the
Escrow Agent and the Agreement, as it relates to such shares, shall remain in
effect. Notwithstanding the foregoing, if requested by the Grantee, the
Committee or the Board, in its discretion, has the right to cancel Shares of
Restricted Stock to be delivered to the Grantee having a Fair Market Value, on
the day preceding the date of vesting of the Restricted Stock, equal to the
aggregate required tax withholding in connection with such vesting, and to apply
the value of such Shares of Restricted Stock as payment for the Grantee’s
aggregate required tax withholding for the vesting of any Shares of Restricted
Stock.

(f)           Unrestricted Shares. Notwithstanding anything to the contrary in
this Plan, the Committee shall have the right to grant Awards of Restricted
Stock to employees of the Company that are not evidenced by an Agreement, which
are fully vested as of the grant date of the Award and which do not contain a
restrictive legend. The amount of any aggregate Awards under this Section 8(f)
shall not exceed 10,000 shares and any individual Award under this Section 8(f)
shall not exceed 5 shares.

9.           Restricted Stock Units. The Committee (or, with respect to
Directors, the Board) may grant Awards of Restricted Stock Units which shall be
evidenced by an Agreement between the Company and the Grantee. Each Agreement
shall contain such restrictions, terms and conditions as the Committee or Board
may require. Awards of Restricted Stock Units shall be subject to the following
terms and provisions:

(a)           Rights of Grantee. Restricted Stock Units granted pursuant to an
Award hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted and the purchase price, if any, is paid
by the Grantee, provided that the Grantee has executed an Agreement evidencing
the Award and any other documents which the Committee, in its absolute
discretion, may require as a condition to the issuance of such Restricted Stock
Units. If a Grantee shall fail to execute the Agreement evidencing a Restricted
Stock Unit Award or shall fail to pay the purchase price, if any, for the
Restricted Stock Units, the Award shall be null and void. The Grantee shall not
have any of the rights of a shareholder with respect to Restricted Stock Units,
subject to Section 9(d).

(b)           Non-Transferability. Until any restrictions upon the Restricted
Stock Units awarded to a Grantee shall have lapsed in the manner set forth in
Section 9(c), such Restricted Stock Units shall not be sold, transferred or
otherwise disposed of

-12- 

 

and shall not be pledged or otherwise hypothecated. Upon the termination of
employment of the Grantee, all of such Restricted Stock Units with respect to
which restrictions have not lapsed shall be forfeited at no cost to the Company
if no purchase price had been paid for such Restricted Stock Units. The
Committee may also impose such other restrictions and conditions on the
Restricted Stock Units as it deems appropriate.

(c)           Lapse of Restrictions.

(1)           Restrictions upon Restricted Stock Units awarded hereunder shall
lapse at such time or times and on such terms, conditions and satisfaction of
performance criteria as the Committee (or, when applicable, the Board) may
determine; provided, however, that the restrictions upon such Restricted Stock
Units shall lapse only if the Grantee on the date of such lapse is then and has
continuously been an employee of the Company or a Subsidiary (or a member of the
Board) from the date the Award was granted, or unless the Committee sets a later
date for the lapse of such restrictions.

(2)           In the event of a Change in Control, all restrictions upon any
Restricted Stock Units shall lapse immediately and all such Restricted Stock
Units shall become fully vested in the Grantee thereof, provided, however, that
the Committee or Board shall have the authority to grant Awards of Restricted
Stock Units the restrictions on which do not lapse in the event of a Change in
Control by including such provision in the Agreement evidencing such Award.

(3)           In the event of termination of employment (or termination of
service as a Director) as a result of death, Disability or Retirement of a
Grantee, all restrictions upon Restricted Stock Units awarded to such Grantee
shall thereupon immediately lapse, provided, however, that the Committee or
Board shall have the authority to grant Awards of Restricted Stock Units the
restrictions on which do not lapse in the event of the termination of employment
or service as a result of the death, Disability or Retirement of a Grantee by
including such provision in the Agreement evidencing such Award.

(4)           The Committee or Board may also decide at any time in its absolute
discretion and on such terms and conditions as it deems appropriate, to remove
or modify the restrictions upon Restricted Stock Units awarded hereunder, unless
the Committee or the Board sets a later date for the lapse of such restrictions.

(d)           Treatment of Cash Dividends. At the time of an Award of Restricted
Stock Units, the Committee may, in its discretion, determine to provide the
Grantee with the right to receive cash Dividend Equivalents with respect to the
Restricted Stock Units subject to the Award, or a specified portion thereof. A
“Dividend Equivalent” is an amount equal to the cash dividend payable per Share,
if any, multiplied by the number of Shares then underlying the Award with
respect to any cash dividends declared or paid by the Company while the Award is
outstanding. Any such Dividend Equivalents shall be credited to the Grantee at
the time the Company pays any cash

-13- 

 

dividend on its Shares. Until such time as the Dividend Equivalents vest or are
forfeited, interest shall be credited on the amount of such Dividend Equivalents
held by the Company for the account of the Grantee from time to time at such
rate per annum as the Committee, in its discretion, may determine. Any Dividend
Equivalents credited to the Grantee shall vest at the same time as the
underlying Restricted Stock Units, and payment of credited Dividend Equivalents,
together with interest accrued thereon, shall be made at the time when the
underlying Restricted Stock Units convert to Shares. In the event any Restricted
Stock Units are forfeited under Section 9(c) hereof, any Dividend Equivalents
credited to Grantee with respect to such forfeited Restricted Stock Units and
any interest accrued thereon shall be forfeited to the Company, and the Grantee
shall have no rights and the Company shall have no liability as to such Dividend
Equivalents or interest.

(e)           Delivery of Shares. When the restrictions imposed hereunder and in
the Plan expire or have been cancelled with respect to one or more of the
Restricted Stock Units granted under the Plan, the Company shall notify the
Grantee of same. The Company shall then deliver to the Grantee (or such
Grantee’s legal representative, beneficiary or heir) a certificate for a number
of Shares, without any legend or restrictions (except those required by any
federal or state securities laws), equivalent to the number of Restricted Stock
Units for which restrictions have been cancelled or have expired (or
alternatively, an applicable book entry shall be made for uncertificated
Shares). Notwithstanding the foregoing, if requested by the Grantee, the
Committee or the Board, in its discretion, has the right to cancel Shares to be
delivered to the Grantee having a Fair Market Value, on the day preceding the
date of vesting of the Restricted Stock Units, equal to the aggregate required
tax withholding in connection with such vesting, and to apply the value of such
Shares as payment for the Grantee’s aggregate required tax withholding for the
vesting of any Restricted Stock Units.

(f)           Compliance with Section 409A of the Code. Restricted Stock Units
are intended to comply with Section 409A of the Code and provisions of the Plan
and Awards shall be interpreted in a manner intended to be consistent with
Section 409A.

10.           Adjustment Upon Changes in Capitalization.

(a)           In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the maximum
number and class of shares of stock with respect to which Options or Awards may
be granted under the Plan, the number and class of shares as to which Options or
Awards have been granted under the Plan, and the purchase price therefor, if
applicable.

(b)           Any such adjustment in the Shares or other securities subject to
outstanding Incentive Stock Options (including any adjustments in the purchase
price) shall be made in such manner as not to constitute a modification as
defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.

(c)           If, by reason of a Change in Capitalization, a Grantee of an Award
shall be entitled to new, additional or different shares of stock or securities
(other than rights or warrants to purchase securities), such new additional or
different shares shall thereupon be subject to all of the

-14- 

 

conditions, restrictions and performance criteria which were applicable to the
Shares or units pursuant to the Award prior to such Change in Capitalization.

11.           Effect of Certain Transactions. In the event of (i) the
liquidation or dissolution of the Company, (ii) a merger or consolidation in
which the Company is not the surviving corporation or (iii) the sale or
disposition of all or substantially all of the Company’s assets, provision shall
be made in connection with such transaction for the assumption of the Plan and
the Options or Awards theretofore granted under the Plan, or the substitution
for such Options or Awards of new options or awards of the Successor
Corporation, with appropriate adjustment as to the number and kind of shares and
the purchase price for shares thereunder.

12.           Release of Financial Information. A copy of the Company’s annual
report to shareholders shall be delivered to each Optionee and Grantee at the
time such report is distributed to the Company’s shareholders. Upon request the
Company shall furnish to each Optionee and Grantee a copy of its most recent
annual report and each quarterly report and current report filed under the
Exchange Act, since the end of the Company’s prior fiscal year.

13.           Termination and Amendment of the Plan. The Plan shall terminate on
the day preceding the tenth anniversary of its effective date and no Option or
Award may be granted thereafter. The Board may sooner terminate or amend the
Plan at any time, and from time to time; provided, however, that, except as
provided in Sections 10 and 11 hereof, no amendment shall be effective unless
approved by the shareholders of the Company in accordance with applicable law
and regulations at an annual or special meeting held within twelve months before
or after the date of adoption of such amendment, where such amendment will:

(a)           increase the number of Shares as to which Options or Awards may be
granted under the Plan; or

(b)           change the class of persons eligible to participate in the Plan.

Except as otherwise provided herein, rights and obligations under any Option or
Award granted before any amendment of the Plan shall not be altered or impaired
by such amendment, except with the consent of the Optionee or Grantee, as the
case may be.

14.           Non-Exclusivity of the Plan. The adoption of the Plan by the Board
shall not be construed as amending, modifying or rescinding any previously
approved incentive arrangement or as creating any limitations on the power of
the Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan, and such arrangements may be either applicable generally or only
in specific cases.

15.           Limitation of Liability. As illustrative of the limitations of
liability of the Company, but not intended to be exhaustive thereof, nothing in
the Plan shall be construed to:

(a)           give any person any right to be granted an Option or Award other
than at the sole discretion of the Committee or the Board;

(b)           give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;

(c)           limit in any way the right of the Company to terminate the
employment or service of any person at any time; or

-15- 

 



(d)           be evidence of any agreement or understanding, expressed or
implied, that the Company will employ any person in any particular position at
any particular rate of compensation or for any particular period of time.

16.           Regulations and Other Approvals; Governing Law.

(a)           This Plan and the rights of all persons claiming hereunder shall
be construed and determined in accordance with the laws of the State of New
Jersey without giving effect to the choice of law principles thereof, except to
the extent that such law is preempted by federal law.

(b)           The obligation of the Company to sell or deliver Shares with
respect to Options and Awards granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

(c)           The Plan is intended to comply with Rule 16b-3 promulgated under
the Exchange Act and Section 162(m) of the Code (each as amended from time to
time) and the Committee shall interpret and administer the provisions of the
Plan or any Agreement in a manner consistent therewith to the extent necessary.
Any provisions inconsistent with such Rule or Section shall be inoperative but
shall not affect the validity of the Plan or any grants thereunder.

(d)           Except as otherwise provided in Section 13, the Board may make
such changes as may be necessary or appropriate to comply with the rules and
regulations of any government authority or to obtain for Eligible Employees
granted Incentive Stock Options the tax benefits under the applicable provisions
of the Code and regulations promulgated thereunder.

(e)           Each Option and Award is subject to the requirement that, if at
any time the Committee determines, in its absolute discretion, that the listing,
registration or qualification of Shares issuable pursuant to the Plan is
required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Option or
Award or the issuance of Shares, no Options or Awards shall be granted or
payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions unacceptable to the Committee.

(f)           In the event that the disposition of Shares acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act of 1933, as amended, or regulations thereunder,
and the Committee may require any individual receiving Shares pursuant to the
Plan, as a condition precedent to receipt of such Shares (including upon
exercise of an Option), to represent to the Company in writing that the Shares
acquired by such individual are acquired for investment only and not with a view
to distribution.

17.           Miscellaneous.

(a)           Multiple Agreements. The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Employee during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards

-16- 

 

previously granted to that Eligible Employee. The grant of multiple Options
and/or Awards may be evidenced by a single Agreement or multiple Agreements, as
determined by the Committee.

(b)           Withholding of Taxes. The Company shall have the right to deduct
from any distribution of cash to any Optionee or Grantee an amount equal to the
federal, state and local income taxes and other amounts required by law to be
withheld with respect to any Option or Award. Notwithstanding anything to the
contrary contained herein, if an Optionee or Grantee is entitled to receive
Shares upon exercise of an Option or pursuant to an Award, the Company shall
have the right to require such Optionee or Grantee, prior to the delivery of
such Shares, to pay to the Company the amount of any federal, state or local
income taxes and other amounts which the Company is required by law to withhold.
The Agreement evidencing any Incentive Stock Options granted under this Plan
shall provide that if the Optionee makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to him or her pursuant to his or her exercise of the Incentive
Stock Option within the two-year period commencing on the day after the date of
grant of such Option or within the one-year period commencing on the day after
the date of transfer of the Share or Shares to the Optionee pursuant to the
exercise of such Option, he or she shall, within ten (10) days of such
disposition, notify the Company thereof.

(c)           Designation of Beneficiary. Each Optionee and Grantee may, with
the consent of the Committee, designate a person or persons to receive in the
event of his/her death, any Option or Award or any amount payable pursuant
thereto, to which he/she would then be entitled. Such designation will be made
upon forms supplied by and delivered to the Company and may be revoked in
writing. If an Optionee or Grantee fails effectively to designate a beneficiary,
then his/her estate will be deemed to be the beneficiary.

(d)           Section 409A Compliance. The Plan is intended to be administered
and interpreted in a manner consistent with the requirements, where applicable,
of Section 409A of the Code. Where reasonably possible and practicable, the Plan
shall be administered in a manner to avoid the imposition on participants in the
Plan of immediate tax recognition and additional taxes pursuant to Section 409A.
Notwithstanding the foregoing, neither the Company, the Board nor the Committee
shall have any liability to any person in the event Section 409A applies to any
such Award or Option in a manner that results in adverse tax consequences for
the participant or any of his/her beneficiaries or transferees.

18.           Effective Date. The effective date of the Plan shall be the date
of its adoption by the Board, subject only to the approval by the affirmative
vote of a majority of the votes cast at a meeting of shareholders at which a
quorum is present to be held within twelve (12) months of such adoption. No
Options or Awards shall vest hereunder unless such shareholder approval is
obtained.

 

-17- 

 

